DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Applicant’s Remarks and Claim Amendment, filed 08/19/2022, with respect to the rejection(s) of claim(s) 21-30 and 33-43 under 35 U.S.C. 102(a)(1) over “Agent and Cyber-Physical System Based Self-Organizing and Self-Adaptive Intelligent Shopfloor”, Zhang et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Managing On-Demand Sensing Resources in IoT Cloud Systems”, Le et al..

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30 and 33-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Managing On-Demand Sensing Resources in IoT Cloud Systems”, Le et al. (referred hereafter Le et al.).
Referring to claim 21, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), the system comprising:
a data collector including a plurality of available sensors (Figures 1 & 9), each outputting a respective detection signal (page 66, A. Motivation: 1st para.; page 70, A. Providing Configuration Information: 1st para.; Figures 1 & 9);
a data storage (Figures 1 & 9; page 65, I. Introduction: 1st para.) structured to store a collector route template for the plurality of available sensors (page 67, A. Information Collection section; Figures 2-4), the collector route template comprising a sensor collection routines for defining how the plurality of available sensors are coupled to a plurality of input channels (page 68, B. Capturing Configuration Properties and Capabilities section; Figures 5-6; Tables I - III); and
a data acquisition and analysis circuit (Figures 1 & 9) structured to:
receive detection signals from the plurality of available sensors via the plurality of input channels (page 68, C. Identifying Sensing Resources Instances section; Figure 7), each of the detection signals having a corresponding one of a plurality of detection values (pages 70-71, A. Providing Configuration Information section; Listing 1; Figure 9), and
evaluate the plurality of detection values with respect to a rule to sense a change in an operational mode of an industrial environment (pages 70-71, A. Providing Configuration Information section; Listing 1; Figure 9); 
wherein the sensed change is a changed physical condition of the industrial environment, and is based on at least one of a failure condition of the industrial environment (page 68, B. Capturing Configuration Properties and Capabilities section; Figures 5-6; Tables I - III), a performance condition of the industrial environment (page 71, B. Enabling Programing Sensing Resources section; Listings 2-3), a power condition of the industrial environment, a temperature condition of the industrial environment (pages 70-71, A. Providing Configuration Information section; Listing 1; Figure 9), or a vibration condition of the industrial environment,

wherein the data collector is configured to modify the sensor collection routine based on the sensed changed physical condition of the industrial environment (page 71, B. Enabling Programing Sensing Resources section; Listings 2-3), and 

wherein the data collector is further configured to modify the sensor collection routine, in response to sensing the changed physical condition in the industrial environment (page 71, B. Enabling Programing Sensing Resources section; Listings 2-3), by the data collector being configured to:

switch from receiving detection signals from a first grouping of the plurality of available sensors to receiving detection signals from a second grouping of the plurality of available sensors (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3), and

change at least one of:

(a) one or more of the plurality of input channels through which the data acquisition and analysis circuit receives the detection signals from the plurality of available sensors (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3), or

(b) a collection timing of the detection signals from the one or more of the plurality of input channels (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3).

As to claim 22, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein the system is deployed:
in part locally on the data collector (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3); and
in part on an information technology infrastructure component apart and remote from the data collector (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3). 
Referring to claim 23, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein each of the plurality of available sensors is located in the industrial environment and senses a corresponding parameter (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3).
As to claim 24, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein the rule is based on an operational state of a machine with respect to which the plurality of available sensors provides information (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3). 
Referring to claim 25, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein the rule is based on an anticipated state of a machine with respect to which the plurality of available sensors provides information (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3). 

As to claim 26, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein the rule is based on a detected fault condition of a machine with respect to which the plurality of available sensors provides information (page 68, B. Capturing Configuration Properties and Capabilities section; Figures 5-6; Tables I - III). 
Referring to claim 27, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein the evaluation of the plurality of detected values is based on the operational mode and operational mode routing collection schemes (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3). 
As to claim 28, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein the operational mode is at least one of a normal operational mode, a peak operational mode (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3), an idle operational mode, a maintenance operational mode (page 66, A. Motivation: 1st para.), or a power savings operational mode (Abstract; pages 65-66, I. Introduction section). 
Referring to claim 29, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein the data collector modifies the sensor collection routine because the data acquisition and analysis circuit determines a change in operational modes (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3). 
As to claim 30, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein the change in operational modes comprises a change to at least one of an accelerated maintenance mode (page 66, A. Motivation: 1st para.), a failure mode (page 68, B. Capturing Configuration Properties and Capabilities section; Figures 5-6; Tables I - III), an analysis mode, a power-savings mode (Abstract; pages 65-66, I. Introduction section), or a high-performance mode (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3).
Referring to claim 33, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein the evaluation of the plurality of detection values with respect to the rule is based on a collection routine with respect to a collection parameter (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3).
As to claim 34, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein the collection parameter is at least one of a network availability, a sensor availability, or a time-based collection routine (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3).
Referring to claim 35, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein the collection routine collects sensor data on a schedule (page 66, A. Motivation: 1st para.; pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3).
As to claim 36, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein the collection routine analysis evaluates sensor data over time (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3).
Referring to claim 37, Le et al. disclose a monitoring system for data collection in an industrial environment (Figures 1 & 9), the system comprising:
a data collector communicatively coupled to a plurality of input channels and to a network infrastructure (Figures 1 & 9), the data collector being configured to collect data from the plurality of input channels based on a selected sensor collection routine (page 68, B. Capturing Configuration Properties and Capabilities section; Figures 5-6; Tables I - III), the data collector comprising a plurality of sensors each outputting a respective detection signal (page 66, A. Motivation: 1st para.; page 70, A. Providing Configuration Information: 1st para.; Figures 1 & 9);
a data storage (Figures 1 & 9; page 65, I. Introduction: 1st para.) structured to store a collector route template for the plurality of sensors and collected data that correspond to the plurality of input channels (page 67, A. Information Collection section; Figures 2-4), the collector route template comprising a sensor collection routines for defining how the plurality of sensors are coupled to a plurality of input channels, each sensor collection routine comprising a different routing configuration (page 68, B. Capturing Configuration Properties and Capabilities section; Figures 5-6; Tables I - III); and
a data acquisition and analysis circuit (Figures 1 & 9) structured to:
receive detection signals via the plurality of input channels from the collection data (page 68, C. Identifying Sensing Resources Instances section; Figure 7), each of the detection signals having a corresponding one of a plurality of detection values (pages 70-71, A. Providing Configuration Information section; Listing 1; Figure 9);
interpret and evaluate the plurality of detection values with respect to a rule to sense a change in an operational mode of an industrial environment, each of the plurality of detection values corresponding to at least one of the plurality of input channels (pages 70-71, A. Providing Configuration Information section; Listing 1; Figure 9), the sensed change being based on at least one of a failure condition of the industrial environment (page 68, B. Capturing Configuration Properties and Capabilities section; Figures 5-6; Tables I - III), a performance condition of the industrial environment (page 71, B. Enabling Programing Sensing Resources section; Listings 2-3), a power condition of the industrial environment, a temperature condition of the industrial environment (pages 70-71, A. Providing Configuration Information section; Listing 1; Figure 9), or a vibration condition of the industrial environment; 
analyze the collected data and determine an aggregate rate of data being collected from the plurality of input channels (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3); and
if the aggregate rate of data being collected exceeds a throughput parameter of the network infrastructure, then select an alternate sensor collection routine to reduce an amount data collected (page 68, B. Capturing Configuration Properties and Capabilities section; Figures 5-6; Tables I - III), 
wherein the data collector is further configured to modify the sensor collection routine to be the alternative sensor collection routing (page 71, B. Enabling Programing Sensing Resources section; Listings 2-3), based on the sensed change in the operational mode by the data collector being configured to:

switch from receiving detection signals from a first grouping of the plurality of sensors to receiving detection signals from a second grouping of the plurality of sensors (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3), and

change at least one of:

(a) one or more of the plurality of input channels through which the data acquisition and analysis circuit receives the detection signals (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3), or
(b) a collection timing of the detection signals from the one or more of the plurality of input channels (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3).
As to claim 38, Le et al. disclose a monitoring system for data collection in an industrial environment (Figures 1 & 9), wherein the selected alternate sensor collection routine comprises an alternate routing configuration to reduce the amount of data being collected (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3). 
Referring to claim 39, Le et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), the method comprising:
a data collector collecting data from a plurality of input channels based on a selected sensor collection routine (Figures 1 & 9), the data collector comprising a plurality of sensors each outputting a respective detection signal (page 66, A. Motivation: 1st para.; page 70, A. Providing Configuration Information: 1st para.; Figures 1 & 9);
a data storage (Figures 1 & 9; page 65, I. Introduction: 1st para.) storing a collector route template for the plurality of sensors and collected data that correspond to the plurality of input channels (page 67, A. Information Collection section; Figures 2-4), the collector route template comprising a sensor collection routines for defining how the plurality of sensors are coupled to a plurality of input channels, each sensor collection routine comprising a different routing configuration (page 68, B. Capturing Configuration Properties and Capabilities section; Figures 5-6; Tables I - III); and
a data acquisition and analysis circuit (Figures 1 & 9) receiving detection signals via the plurality of input channels from the collection data (page 68, C. Identifying Sensing Resources Instances section; Figure 7), each of the detection signals having a corresponding one of a plurality of detection values (pages 70-71, A. Providing Configuration Information section; Listing 1; Figure 9); and
the data acquisition and analysis circuit interpreting and evaluating the plurality of detection values with respect to a rule to sense a change in an operational mode of an industrial environment, each of the plurality of detection values corresponding to at least one of the plurality of input channels (pages 70-71, A. Providing Configuration Information section; Listing 1; Figure 9), the sensed change being based on at least one of: a failure condition of the industrial environment (page 68, B. Capturing Configuration Properties and Capabilities section; Figures 5-6; Tables I - III), a performance condition of the industrial environment (page 71, B. Enabling Programing Sensing Resources section; Listings 2-3), a power condition of the industrial environment, a temperature condition of the industrial environment (pages 70-71, A. Providing Configuration Information section; Listing 1; Figure 9), or a vibration condition of the industrial environment; 
the data acquisition and analysis circuit analyzing the collected data and determining an aggregate rate of data being collected from the plurality of input channels (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3);
if the aggregate rate of data being collected exceeds a throughput parameter of the network infrastructure, then the data acquisition and analysis circuit altering the data collection to reduce an amount data collected (page 68, B. Capturing Configuration Properties and Capabilities section; Figures 5-6; Tables I - III); and 
the data collector modifying the sensor collection routine (page 71, B. Enabling Programing Sensing Resources section; Listings 2-3), based on the sensed change in the operational mode, to alter the data collection by:

switching from receiving detection signals from a first grouping of the plurality of sensors to receiving detection signals from a second grouping of the plurality of sensors (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3), and

changing at least one of:

(a) one or more of the plurality of input channels through which the data acquisition and analysis circuit receives the detection signals (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3), or
(b) a collection timing of the detection signals from the one or more of the plurality of input channels (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3).
As to claim 40, Le et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), wherein to reduce the amount of data being collected, the selected sensor collection routine is switched to a second collection routine or a channel of the data collector is deactivated (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3).
Referring to claim 41, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein the industrial environment includes a machine comprising at least one of a fan, a motor, a conveyor, an assembly line, a generator, or a turbine, and the data acquisition and analysis circuit is structured to evaluate the plurality of detection values with respect to the rule to sense the change in the operational mode of the machine (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3).
As to claim 42, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein:
the data collector is configured to modify the sensor collection routine by changing the collection timing of the detection signals from one or more of the plurality of input channels (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3); and
the collection timing includes at least one of: a sampling rate of the one or more of the plurality of input channels (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3), or a burst sampling of the one or more of the plurality of input channels.
Referring to claim 43, Le et al. disclose a monitoring system for data collection (Abstract; Figure 9), wherein the data collector is configured to modify the sensor collection routine by changing the plurality of input channels to a first input channel of the plurality of input channels and a group of input channels of the plurality of input channels that are related to the first input channels (pages 70-71, A. Providing Configuration Information section, Listing 1, Figure 9; page 71, B. Enabling Programing Sensing Resources section, Listings 2-3). 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 21-30 and 33-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864